Exhibit15.1 August 8, Comstock Resources, Inc. 5300 Town & Country Boulevard Suite500 Frisco, Texas75034 Shareholders and Board of Directors Comstock Resources, Inc. We are aware of the incorporation by reference in the Registration Statements (Nos. 33-20981 and 33-88962 filed on Form S-8 and Nos.333-111237, 333-112100 and 333-128813 filed on Form S-3) of Comstock Resources, Inc. and of the related Prospectuses of our report dated August 8, 2008 relating to the unaudited consolidated interim financial statements of Comstock Resources, Inc. that are included in its Form 10-Q for the quarter ended June 30, 2008. /s/ Ernst & Young LLP Dallas, Texas
